Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective as of
April 30, 2011 (“Effective Date”), is made and entered into by and between
InoLife Technologies, Inc., a New York corporation (“Employer”), and Sharon
Berthold (“Executive”).
 
R E C I T A L S
 
Employer desires that Executive enter into an employment relationship with
Employer in order to provide the necessary leadership and senior management
skills that are important to the success of Employer. Employer believes that
obtaining Executive’s services as an employee of Employer and the benefits of
his business experience are of material importance to Employer and Employer’s
stockholders.
 
NOW, THEREFORE, in consideration of Executive’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, Employer and Executive intend by this Agreement to
specify the terms and conditions of Executive’s employment relationship with
Employer.
 
1. General Duties of Employer and Executive.
 
(a) Employer agrees to employ Executive and Executive agrees to accept
employment by Employer and to serve Employer in an executive capacity upon the
terms and conditions set forth herein. Employer hereby employs Executive as
Executive Vice President of Employer as of the Effective Date, reporting to the
Board of Directors of Employer (the “Board”). Executive will also serve as a
member of the Board.  Executive’s duties and responsibilities shall be those
normally assumed by the Executive Vice President of a publicly-owned company
similarly situated to Employer, as well as such other or additional duties, as
may from time-to-time be assigned to Executive by the Board. Such other or
additional duties shall be consistent with the senior executive functions set
forth above.
 
(b) While employed hereunder, Executive shall use his best efforts to obey the
lawful directions of the Board. Executive shall also use his best efforts to
promote the interests of Employer and to maintain and to promote the reputation
of Employer. While employed hereunder, Executive shall devote his full business
time, efforts, skills and attention to the affairs of Employer and faithfully
perform his duties and responsibilities hereunder.
 
(c) While this Agreement is in effect, Executive may from time to time engage in
any activities that do not compete directly with Employer, provided that such
activities do not interfere with his performance of his duties. Executive shall
be permitted to (i) invest his personal assets as a passive investor in such
form or manner as Executive may choose in his discretion, (ii) participate in
various charitable efforts, and (iii) serve as a member of the Board of
Directors of other corporations which are not competitors of Employer.  It is
acknowledged that the Employee is an owner of InoHealth Products, Inc., a
company that licenses products to the Employer.  Employee acknowledges that at
all times he will act in good faith with regard to the Employer and will do all
things necessary to assure that all transactions are transparent and fair.
 
(d) Location Office.  The Executive’s office shall be located at the Employer’s
offices located in Wake County, North Carolina, which office may be moved to
another location in Wake County, North Carolina.  The Executive’s job
responsibilities shall include reasonable business travel necessary to the
performance of his job.
 
(e) Adherence to Inside Information Policies.  The Executive acknowledges that
the Employer is publicly-held and, as a result, has implemented inside
information policies designated to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breath of any
duty owed to the Employer, or any third party.  The Executive shall promptly
execute any documents generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Compensation and Benefits.
 
(a) As compensation for his services to Employer, Employer shall pay to
Executive an annual base salary of $274,000, payable in equal semimonthly
payments in accordance with Employer’s regular payroll policy for salaried
employees (the “Salary”). The Compensation Committee of the Board (the
“Compensation Committee”), or in the absence of a Compensation Committee, the
Board of Directors shall perform an annual review of Executive’s Salary based on
a review of Executive’s performance of his duties and Employer’s other
compensation policies. The Compensation Committee may, at its sole discretion,
increase (but not decrease) the Salary at any time, and from time to time.  In
addition, Salary may be paid at the option of the Executive in shares of the
Employer’s common stock.
 
(b) In addition to the foregoing Salary, Executive shall be eligible for an
annual incentive bonus (“Incentive Bonus”) determined by the Board, commencing
in 2011 with respect to fiscal 2011, which Incentive Bonus shall be payable in
cash or stock, following the date on which Employer’s Form 10-K for the previous
fiscal year is filed with the Securities and Exchange Commission.
 
(c) Upon Executive’s furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him in the performance of his services and duties hereunder (including,
without limitation, travel and entertainment, cellular telephone, computer and
other home office expenses) and containing sufficient information to establish
the amount, date, place and essential character of the expenditure, Executive
shall be reimbursed for such costs and expenses in accordance with Employer’s
normal expense reimbursement policy.
 
(d) Executive shall be entitled to participate in the medical (including
hospitalization), dental, life and disability insurance plans, to the extent
offered by Employer, and in amounts consistent with Employer’s policy for other
senior executive officers of Employer, with premiums for all such insurance for
Executive and his dependents to be paid by Employer, subject to customary
employee contributions.
 
(e) Executive shall have the right to participate in any additional
compensation, benefit, bonus, pension, stock option, stock purchase, 401(k) or
other plan or arrangement (“Benefit Plan”) of Employer now or hereafter existing
for the benefit of other senior executive officers of Employer, to the extent
offered by Employer, and in amounts consistent with the Employer’s policy.
 
(f) Executive shall be entitled to vacation (but in no event less than four (4)
weeks per year), holiday and other paid or unpaid leaves of absence consistent
with Employer’s normal policies for other senior executive officers of Employer
or as otherwise approved by the Board.  Executive shall be entitled to accrue
vacation time for one (1) year.  If Executive does not take the accrued vacation
during the following year, he shall be paid for the unused vacation at his
Salary rate then in effect.
 
(g) Executive shall be provided a reasonable monthly car allowance.
 
(h) Employer shall enter into an indemnification agreement with Executive upon
terms and conditions mutually acceptable to Employer and Employee.
 
(i) Executive and Employee agree that up to 40% of the Salary paid during the
initial year of the Agreement shall be satisfied or waived in partial
consideration of the shares of Series A Convertible Preferred Stock issued by
the Employer to the Executive prior to the Effective Date.
 
3. Deferred Compensation.
 
(a) This Agreement is not intended to provide for any deferral of compensation
payable during Executive’s employment pursuant to Section 409A of the Internal
Revenue Code (the “Code”) and, accordingly, any compensation paid to Executive
pursuant to this Agreement during Executive’s employment is intended to be paid
not later than the later of:  (i) the fifteenth (15th) day of the third (3rd)
month following the Executive’s first (1st) taxable year in which such benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third (3rd) month following the first (1st) taxable year of
Employer in which such benefit is no longer subject to a substantial risk of
forfeiture, as determined in accordance with Section 409A of the Code and any
Treasury Regulations and other guidance issued thereunder.  
 
 
2

--------------------------------------------------------------------------------

 
 
(b) In the event that Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code as of the date of any separation from
service with respect to Employer and its affiliates, no payment of deferred
compensation subject to Code Section 409A may be made to Executive before the
date that is six (6) months after the date of separation from service (or, if
earlier, the date of death of the specified employee), and, in such case, any
payments shall be accumulated and paid on the first date of the seventh (7th)
month following separation from service; provided, however, that any payment or
portion thereof which is subject to an exemption for separation pay to specified
employees as provided under Treasury Regulation § 1.409A, or is subject to any
other exemption provided under Treasury Regulation § 1.409A allowing for payment
to a specified employee prior to the date that is six (6) months after the date
of separation from service, may be paid to Executive upon separation from
service.
 
4. Preservation of Business; Fiduciary Responsibility.  Executive shall use his
best efforts to preserve the business and organization of Employer and to
preserve the business relations of Employer. So long as the Executive is
employed by Employer, Executive shall observe and fulfill proper standards of
fiduciary responsibility attendant upon his service and office.
 
5. No Specified Term; Employment at Will.  The employment relationship between
Employer and Executive pursuant to this Agreement is not for any specific term,
but may be terminated with or without cause, by Employer or by Executive, at any
time and for any reason, subject to the rights and obligations of Employer and
Executive as set forth in this Agreement.  Any modification to the nature of the
at-will employment relationship between Employer and Executive must be made in
writing, and must be signed by Executive and by Employer.
 
6. Termination.  Employer or Executive may terminate Executive’s employment
under this Agreement at any time, but only on the following terms:
 
(a) Employer may terminate Executive’s employment under this Agreement at any
time for “Due Cause” (as defined in Appendix I attached hereto and incorporated
herein by this reference) upon the good faith determination by the Board that
Due Cause exists for the termination of the employment relationship.
 
(b) If Executive is incapacitated by accident, sickness or otherwise so as to
render Executive either:  (i)  unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months is receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of Employer; and such incapacity is confirmed by the U.S. Social
Security Administration or in accordance with a disability insurance program
maintained by Employer, Employer may terminate Executive’s employment under this
Agreement upon giving Executive or his legal representative written notice at
least thirty (30) days prior to the termination date, subject to the provisions
of Section 7(b).   Notwithstanding anything expressed or implied above to the
contrary, Employer will fully comply with its obligations under the Americans
with Disabilities Act as well as any other applicable federal, state, or local
law, regulation, or ordinance governing the protection of qualified individuals
with disabilities as well as Employer’s obligation to provide reasonable
accommodation thereunder.
 
(c) This Agreement shall terminate immediately upon Executive’s death, subject
to the provisions of Section 7(b).
 
(d) Subject to the provisions of Section 7(c), Employer may terminate
Executive’s employment under this Agreement at any time for any reason
whatsoever, even without Due Cause, by giving a written notice of termination to
Executive, in which case the employment relationship shall terminate immediately
upon the giving of the notice. If Employer terminates the employment of
Executive other than (i) pursuant to Section 6(a) for Due Cause, (ii) due to
incapacity pursuant to Section 6(b) or due to Executive’s death pursuant to
Section 6(c), or (iii) Executive’s retirement, then the action by Employer,
unless consented to in writing by Executive, shall be deemed to be a
constructive termination by Employer of Executive’s employment (a “Constructive
Termination”), and, in that event, Executive shall be entitled to receive the
compensation set forth in Section 7(c).
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Executive may terminate this Agreement at any time within ninety (90) days
of the occurrence of any event comprising “Good Reason” (as defined in
Appendix I attached hereto and incorporated herein by this reference); provided,
however, that Executive provides Employer with written notice of the event or
condition constituting Good Reason within thirty (30) days of the initial
existence of such event or condition, and that Employer shall have a period of
thirty (30) days to cure such event or condition and, in the event that Employer
fails to cure such event or condition, Executive shall be entitled to receive
the compensation set forth in Section 7(c).
 
7. Effect of Termination.
 
(a) If the employment relationship is terminated (i) by Employer for Due Cause
pursuant to Section 6(a), (ii) by Executive breaching this Agreement by refusing
to continue his employment, or (iii) by Executive without Good Reason, then all
compensation and benefits shall cease as of the date of termination, other than:
(A) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Executive that are
earned and vested by the date of termination; (B) Executive’s pro rata annual
Salary (as in effect as of the date of termination, payable in the manner as
prescribed in Section 2(a) through the date of termination; (C) any stock
options which have vested as of the date of termination pursuant to the terms of
the agreement granting the options; and (D) accrued vacation as required by law.
 
(b) If Executive’s employment relationship is terminated due to Executive’s
incapacity pursuant to Section 6(b) or due to Executive’s death pursuant to
Section 6(c), Executive or Executive’s estate or legal representative, shall,
subject to Section 3 of this Agreement, be entitled to (i) those benefits that
are provided by retirement and benefits plans and programs specifically adopted
and approved by Employer for Executive that are earned and vested at the date of
termination, (ii) a prorated Incentive Bonus, payable in the manner as
prescribed in the second sentence of Section 2(b) (to the extent Executive would
otherwise be eligible) for the fiscal year in which incapacity or death occurs,
and (iii) a lump-sum cash payment, payable within ten (10) business days of
separation from service due to death or disability, but in any event, not later
than the Short-Term Deferral Date, in an amount equal to one (1) year of
Executive’s then current annual Salary as set forth in Section 2(a).
 
(c) In the event of a termination of this Agreement as a result of Constructive
Termination, or by Executive for Good Reason, then Employer shall, subject to
Section 3 of this Agreement:
 
(i) pay to Executive on the date of termination his Salary in effect as of the
date of termination through the end of the month during which the termination
occurs plus credit for any vacation earned but not taken;
 
(ii) pay to Executive on the first business day following the expiration of the
revocation period described in Section 7(d) (provided Executive has not tendered
his revocation), as severance pay an amount equal to (A) two (2) times
Executive’s then current annual Salary, and (B) two (2) times the amount of
average Incentive Bonus paid during the two (2) calendar years preceding the
date of termination.
 
(iii) pay to Executive the prorated Incentive Bonus, to the extent Executive
would otherwise be eligible for any, for the fiscal year during which
termination occurs, payable as provided in Section 2(b);
 
(iv) maintain, at Employer’s expense, in full force and effect, for Executive’s
continued benefit, all medical insurance to which Executive was entitled
immediately prior to the date of termination until the earliest of (i) eighteen
(18) months or (ii) the date or dates that Executive’s continued participation
in Employer’s medical insurance plan is not possible under the terms of the
plans (the earliest of (i) and (ii) is referred to herein as the “Benefits
Date”). If Employer’s medical insurance plan does not allow Executive’s
continued participation in the plan, then Employer will pay to Executive, in
monthly installments, from the date on which Executive’s participation in the
medical insurance is prohibited until the date that is eighteen (18) months
after the date of termination, an amount equal to the monthly premium or
premiums for COBRA coverage with respect to Executive for the discontinued
medical insurance; and
 
 
4

--------------------------------------------------------------------------------

 
 
(v) pay to Executive on the date of termination a lump-sum cash payment equal to
eighteen (18) times the estimated monthly COBRA premiums at the time of
termination (taking into account all known or anticipated premium increases) to
be used by Executive to maintain Executive’s continued medical insurance
coverage for an additional period of eighteen (18) months, pursuant to COBRA,
following the expiration of the COBRA reimbursement payments set forth in
Section 7(c)(iv).
 
(d) Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another Employer after the date of termination, or otherwise.
 
(e) Except as expressly provided herein, the provisions of this Agreement, and
any payment or benefit provided for hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish Executive’s existing rights, or rights
which would accrue solely as a result of the passage of time, under any Employer
Benefit Plan, employment agreement or other contract, plan or arrangement.
 
(f) The amount of any payment provided under this Agreement shall not be reduced
by reason of any present value calculation.
 
(g) Upon termination of this Agreement, compensation and benefits shall be paid
to the Executive as set forth in the applicable subsection of this Section 7 and
stock grants or options granted to Executive, if any, shall be governed by the
provisions of all stock grant or option agreements between Employer and
Executive. In the event of a termination of this Agreement by Executive for Good
Reason, all other rights and benefits Executive may have under the employee
and/or executive benefit plans and arrangements of Employer generally shall be
determined in accordance with the terms and conditions of those plans and
arrangements.
 
8. Payment Upon Change in Control.  Immediately preceding the occurrence of a
“Change in Control” (as defined in Appendix I attached hereto and incorporated
herein by this reference), Employer shall pay to Employee, in immediately
available funds, an amount equal to (A) two (2) times Executive’s then current
annual Salary and (B) two (2) times the amount of average Incentive Bonus paid
during the two (2) calendar years preceding the date of termination.
 
9. Covenants of Confidentiality, Nondisclosure and Noncompetition.
 
(a) During the term of this Agreement, Employer will provide to Executive
certain confidential and proprietary information owned by Employer as more fully
described below. Executive acknowledges that he occupies or will occupy a
position of trust and confidence with Employer, and that Employer would be
irreparably damaged if Executive were to breach the covenants set forth in this
Section 9(a).  Accordingly, Executive agrees that he will not, without the prior
written consent of Employer, at any time during the term of this Agreement or
any time thereafter, except as may be required by competent legal authority or
as required by Employer to be disclosed in the course of performing Executive’s
duties under this Agreement for Employer, use or disclose to any person, firm or
other legal entity, any confidential records, secrets or information obtained by
Executive during his employment hereunder related to Employer or any parent,
subsidiary or affiliated person or entity (collectively, “Confidential
Information”). Confidential Information shall include, without limitation,
information about Employer’s Inventions (as defined in Section 10(a)), customer
lists and product pricing, data, know-how, formulae, processes, ideas, past,
current and planned product development, market studies, computer software and
programs, database and network technologies, strategic planning and risk
management. Executive acknowledges and agrees that all Confidential Information
of Employer and/or its affiliates will be received in confidence and as a
fiduciary of Employer. Executive will exercise utmost diligence to protect and
guard the Confidential Information.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Executive agrees that he will not, without the express written consent of
the Board, take with him upon the termination of this Agreement, any document or
paper, or any photocopy or reproduction or duplication thereof, relating to any
Confidential Information.
 
(c) Executive agrees that he will, upon the termination of his employment,
return all Employer’s property including but not limited to vehicles leased or
owned by Employer, mobile telephone, fuel card, personal computer, all
documents, working papers, information whether stored on computer disc or
otherwise, and all other records relating to Employer and its
business.  Executive agrees that he will confirm in writing that he has complied
with this clause, if requested to do so by Employer, within seven (7) days of
receipt of such a request.
 
(d) Until termination of his employment and for a period of one year commencing
on the date of termination, except if termination is by Executive for Good
Reason or Constructive Termination, the Executive (individually or in
association with, or as a stockholder, director, officer, consultant, employee,
partner, joint venture, member or others, of or through any person, firm,
corporation, partnership, association or other entity) shall not, directly or
indirectly, compete with the Employer (which for the purpose of this Agreement
also includes any of its affiliates) by acting as an officer (or comparable
position) of, owning an interest in, or providing services to any entity within
any metropolitan area in the United States.  For purposes of this Agreement, the
term “compete with the Employer” shall refer to the principal business activity
in which the Employer was engaged as of the termination of the Executive’s
employment or reasonably expected to engage in within three months of
termination of employment; provided, however, the foregoing shall not prevent
the Executive from (i) accepting employment with an enterprise engaged in two or
more lines of business, one of which is the same or similar to the Employer’s
business (the “Prohibited Business”) if the Executive’s employment is totally
unrelated to the Prohibited Business, (ii) competing in a country where as of
the time of the alleged violation the Employer has ceased engaging in business,
or (iii) competing in a line of business which as of the time of the alleged
violation the Employer has either ceased engaging in or publicly announced or
disclosed that it intends to cease engaging in; provided, further, the foregoing
shall not prohibit the Executive from owning up to five percent of the
securities of any publicly-traded enterprise, provided that the Executive is not
a director, officer, consultant, employee, partner, joint venture, manager,
member of, or to such enterprise or otherwise compensated for services rendered
thereby.
 
(e) Except as otherwise provided herein, Executive agrees that, while Executive
is employed with Employer, he will not, either directly or indirectly, have an
interest in any business (whether as manager, operator, licensor, licensee,
partner, 5% or greater equity holder, employee, consultant, director, advisor or
otherwise) competitive with Employer or any of its business activities or
solicit individuals or other entities that are customers or competitors of
Employer.  Executive further agrees that, for a period of twelve (12) months
after the date of termination of this Agreement (the “Restricted Period”),
Executive shall not use Employer’s trade secrets, either directly or indirectly,
to compete in any way with the business of Employer and will not solicit
individuals or other entities that are customers or competitors of Employer
during the twelve (12) month period immediately prior to the date of termination
of this Agreement, to terminate or change their contracts or business relations
with Employer. Executive also agrees that, for the Restricted Period, he will
not, either directly or indirectly, solicit any employee of Employer to
terminate his employment with Employer.
 
(f) For purposes of this Section 9, “Employer” shall include any of its parents,
subsidiaries or any other entity in which it holds a 50% or greater equity
interest.
 
10. Inventions.
 
(a) Any and all inventions, product, discoveries, improvements, processes,
formulae, manufacturing methods or techniques, designs or styles, software
applications or programs (collectively, “Inventions”) made, developed or created
by Executive, alone or in conjunction with others, during regular hours of work
or otherwise, during the term of Executive’s employment with Employer and for a
period of two years thereafter that may be directly or indirectly related to the
business of, or tests being carried out by, Employer, or any of its parents,
subsidiaries, shall be promptly disclosed by Executive to Employer and shall be
Employer’s exclusive property.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Executive will, upon Employer’s request and without additional compensation,
execute any documents necessary or advisable in the opinion of Employer’s legal
counsel to direct the issuance of patents to Employer with respect to Inventions
that are to be Employer’s exclusive property under this Section 10 or to vest in
Employer title to the Inventions; the expense of securing any patent, however,
shall be borne by Employer.
 
(c) Executive will hold for Employer’s sole benefit any Invention that is to be
Employer’s exclusive property under this Section 10 for which no patent is
issued.
 
11. No Violation.  Executive represents that he is not bound by any Agreement
with any former employer or other party that would be violated by Executive’s
employment by Employer.
 
12. Injunctive Relief.  Executive acknowledges that the breach, or threatened
breach, by Executive of the provisions of this Agreement shall cause irreparable
harm to Employer, which harm cannot be fully redressed by the payment of damages
to Employer. Accordingly, Employer shall be entitled, in addition to any other
right or remedy it may have at law or in equity, to seek an injunction or
restraining Executive from any violation or threatened violation of this
Agreement.
 
13. Dispute Resolution.  Subject to Section 12, all claims, disputes and other
matters in controversy (“dispute”) arising, directly or indirectly out of or
related to this Agreement, or the breach thereof, whether contractual or
noncontractual, and whether during the term or after the termination of this
Agreement, shall be resolved exclusively according to the procedures set forth
in this Section 13, and not through resort to any judicial proceedings.
 
(a) Neither party shall commence an arbitration proceeding pursuant to the
provisions of Section 13(b) unless that party first gives a written notice (a
“Dispute Notice”) to the other party setting forth the nature of the dispute.
The parties shall attempt in good faith to resolve the dispute by mediation
under the American Arbitration Association Commercial Mediation Rules in effect
on the date of the Dispute Notice. If the parties cannot agree on the selection
of a mediator within twenty (20) days after delivery of the Dispute Notice, the
mediator will be selected by the American Arbitration Association. If the
dispute has not been resolved by mediation within sixty (60) days after delivery
of the Dispute Notice, then the dispute shall be determined by arbitration in
accordance with the provisions below.
 
(b) Any dispute that is not settled by mediation as provided in Section 13(a)
shall be resolved by arbitration in Wake County, North Carolina, before a single
arbitrator appointed by the American Arbitration Association or its successor.
The determination of the arbitrator shall be final and absolute. The arbitrator
shall be governed by the duly promulgated rules and regulations of the American
Arbitration Association or its successor then in effect, and the pertinent
provisions of the laws of the State of North Carolina relating to arbitration.
The decision of the arbitrator may be entered as a final judgment in any court
of the State of North Carolina or elsewhere. The prevailing party in any such
arbitration shall also be entitled to recover reasonable attorneys’,
accountants’ and experts’ fees and costs of suit in addition to any other relief
awarded the prevailing party.
 
14. Miscellaneous.
 
(a) If any provisions contained in this Agreement is for any reason held to be
totally invalid or unenforceable, such provision will be fully severable, and in
lieu of such invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in terms as may
be valid and enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) All notices and other communications required or permitted hereunder or
necessary or convenience in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested or hand delivered, as follows (provided that notice of
change of address shall be deemed given only when received):
 



 
If to Employer:
InoLife Technologies, Inc.
 
8601 Six-Forks Road, Suite 400
 
Raleigh, North Carolina 27615
 
Attention: Board of Directors

 

 
If to Executive:
Sharon Berthold
 
6040-A Six-Forks Road, Suite 135
 
Raleigh, North Carolina 27609

 
or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section 13(b).
 
(c) This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and Executive, his heirs,
executors, administrators, representatives, legatees and permitted assigns.
Executive agrees that his rights and obligations hereunder are personal to him
and may not be assigned without the express written consent of Employer. If
Executive should die while any amounts are due to him pursuant to this
Agreement, all such amounts shall be paid to Executive’s devisee, legatee or
other designee, or if there be no such designee, to Executive’s estate. Employer
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by Agreement in form and substance satisfactory to
Executive and his legal counsel, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would be required to perform each of them if no such
succession or assignment had taken place. Any failure of Employer to obtain such
agreement prior to the effectiveness of any such succession or assignment shall
be a material breach of this Agreement and shall entitle Executive to terminate
Executive’s employment for Good Reason. As used in this Agreement, “Employer”
means InoLife Technologies, Inc. and any successor or assign to its business
and/or assets which executes and delivers the Agreement provided for in this
Section or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. If at any time during the term of this Agreement
Executive is employed by any company a majority of the voting securities of
which is then owned by Employer, “Employer” as used in this Agreement shall in
addition include that subsidiary company. In that event, Employer agrees that it
shall pay or shall cause the subsidiary company to pay any amounts owed to
Executive pursuant to this Agreement.
 
(d) This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Executive and Employer
with respect to the subject matter of this Agreement (other than any option
agreement dated prior to the Effective Date between Executive and
Employer). This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of Employer or by any written agreement unless signed by an
officer of Employer who is expressly authorized by Employer to execute that
document.
 
(e) The laws of the State of North Carolina will govern the interpretation,
validity and effect of this Agreement without regard to principles of conflicts
of law, the place of execution or the place for performance thereof.
 
(f) Executive and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.
 
(g) The descriptive headings of the several sections of this Agreement are
inserted for convenience only and do not constitute a party of this Agreement.
 
(h) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same Agreement.
 
(i) Executive acknowledges that Executive has had the opportunity to read this
Agreement and discuss it with advisors and legal counsel, if Executive has so
chosen. Executive also acknowledges the importance of this Agreement and that
Employer is relying on this Agreement in entering into an employment
relationship with Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
The undersigned, intending to be legally bound, have executed this Agreement
effective as of the date first written above.
 

 
INOLIFE TECHNOLOGIES, INC.
         
Date:  April 30, 2011
By:
/s/[img002.jpg]
   
Name:
Its:
Gary Berthold
Chief Executive Officer
         
Date:  April 30, 2011
By:
/s/[img001.jpg]
     
Sharon Berthold
Executive V.P.
 

                                                                                
 
9

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
Additional Definitions
 
For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:
 
Change in Control.  The term “Change in Control” means the occurrence of any of
the following events:
 
(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act and the rules thereunder) of “beneficial ownership” (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities entitled to vote generally
in the election of directors (“voting securities”) of Employer that represent
40% or more of the combined voting power of Employer’s then outstanding voting
securities or 50% or more of the combined Fair Market Value of Employer’s then
outstanding stock, other than:
 
(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Employer or
any person controlled by Employer or by any employee benefit plan (or related
trust) sponsored or maintained by Employer or any person controlled by Employer,
or
 
(ii) an acquisition of voting securities by Employer or a corporation owned,
directly or indirectly, by the stockholders of Employer in substantially the
same proportions as their ownership of the stock of Employer.
 
provided, however, that notwithstanding the foregoing, an acquisition of
Employer’s securities by Employer that (x) causes Employer’s voting securities
beneficially owned by a person or group to represent 40% or more of the combined
voting power of Employer’s then outstanding voting securities or (y) cause
Employer’s stock beneficially owned by a person or group to represent 50% or
more of the combined Fair Market Value of Employer’s then outstanding stock
shall not be considered an acquisition by any person or group for purposes of
this subsection (a); provided, however, that if a person or group shall become
the beneficial owner of 40% or more of the combined voting power of Employer’s
then outstanding voting securities or 50% or more of the combined Fair Market
Value of Employer’s then outstanding stock by reason of share acquisitions by
Employer as described above and shall, after such share acquisitions by
Employer, become the beneficial owner of any additional securities of Employer,
then such acquisition shall constitute a Change in Control;
 
(b)           the date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;
 
(c)           the acquisition by any “person” or “group” (as those terms are
defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and the rules
thereunder), or combined acquisitions during the 12-month period ending on the
date of the most recent acquisition by such person or group, of ownership of
assets from Employer that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition; and
 
(d)           stockholder approval of a complete liquidation or dissolution of
Employer.
 
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of
Employer’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of Employer’s stockholders.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, there is no Change in Control event when there is
a transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer.  A transfer of assets by Employer is not treated
as a Change in Control if the assets are transferred to:
 
(i) Stockholder of Employer (immediately before the asset transfer) in exchange
for or with respect to the stockholders’ stock;
 
(ii) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by Employer;
 
(iii) a person or group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of Employer; or
 
(iv) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person or group described in (iii) above.
 
Due Cause. The term “Due Cause” means any of the following events:
 
(a) any intentional misapplication by Executive of Employer’s funds or other
material assets, or any other act of dishonesty injurious to Employer committed
by Executive; or
 
(b) Executive’s conviction of (i) a felony or (ii) a crime involving moral
turpitude; or
 
(c) Executive’s use or possession of any controlled substance or chronic abuse
of alcoholic beverages, which use or possession the Board reasonably determines
renders Executive unfit to serve in his capacity as a senior executive of
Employer; or
 
(d) Executive’s breach, nonperformance or nonobservance of any of the material
terms of this Agreement, including but not limited to Executive’s failure to
comply with the reasonable directions of the Board.
 
Notwithstanding anything in the foregoing subsections (c) or (d) to the
contrary, Employer shall not terminate Executive under subsections (c) or (d)
unless the Board first provides Executive with a written memorandum describing
in detail how his performance hereunder is not satisfactory and Executive is
given a reasonable period of time (not less than thirty (30) days) to remedy the
unsatisfactory performance related by the Board to Executive in that memorandum.
A determination of whether Executive has satisfactorily remedied the
unsatisfactory performance shall be promptly made by a majority of the
disinterested directors of the Board at the end of the period provided to
Executive for remedy and their determination shall be final.
 
Exchange Act.  The term “Exchange Act” means the Securities Exchange Act of
1934, as amended.
 
Fair Market-Value.  The term “Fair Market Value” of a share of Employer’s common
stock as of a given date shall be: (a) if the common stock is listed or admitted
for trading on any United States national securities exchange and/or is quoted
on a system of automated dissemination of quotations of securities prices in
common use, the last reported sale price of a share of common stock on the
principal exchange or system on which shares of common stock are trading on such
date (or if no sale occurred on such date, then on the next preceding date on
which a trade occurred); provided, however, that if the common stock is not a
last sale reported security, then the Fair Market Value shall be the average of
the closing high bid and low asked quotations for a share of common stock on
such principal exchange or system on such date (or if bid and asked prices were
not both reported on such date, then on the next preceding date on which bid and
asked prices were both reported); provided further, that the sale, bid and asked
prices referred to in this clause (a) shall be as reported in a newspaper of
general circulation or by such other source as the Board deems reliable; or (b)
if the common stock is not listed or admitted for trading on such an exchange or
system on such date, the Fair Market Value of a share of common stock as
established by the Board acting in good faith, taking into account all material
information available with respect to the value of a share of common stock,
including, without limitation, the value of the tangible and intangible assets
of Employer, the present value of its anticipated future cash flows, the market
value of the stock or equity interests in other entities engaged in
substantially the same business, recent arm’s length transactions involving the
sale of common stock, and other relevant factors such as control premiums or
discounts for lack of marketability.
 
 
11

--------------------------------------------------------------------------------

 
 
Good Reason. The term “Good Reason” as used in this Agreement shall mean any of
the following which occur without Executive’s written consent and provided that
Executive notifies Employer’s Board in writing of the event or condition
constituting “Good Reason” within thirty (30) days of the initial existence of
such event or condition, that Executive intends to terminate his employment for
such Good Reason, specifying the Good Reason, and Employer fails to remedy the
specified event or condition within thirty (30) days after receipt of such
notice:
 
(a)  
the material diminution in Executive’s authority, duties, or responsibilities; a
material diminution in Executive’s titles or offices; any removal of Executive
from or any failure to reelect Executive to any of his positions as an officer,
except in connection with the termination of his employment for disability;
Retirement; Executive’s death; or by Executive other than for Good Reason;

 
(b)  
a purported reduction by Employer in Executive’s base salary amounting to a
material diminution in such salary to an amount less than the greater of (i) the
base salary as in effect on the date hereof or (ii) 10% below the base salary in
effect at the time of the purported reduction; or

 
(c)  
 a failure by Employer to comply with any material provision resulting in a
material breach by Employer of this Agreement which has not been cured within 30
days after notice of noncompliance has been given by Executive to Employer, or
if the failure is not capable of being cured in that time, a cure shall not have
been diligently initiated by Employer within the 30 day period;

 
provided, however, that any of the foregoing actions shall not be considered to
be Good Reason if the action is undertaken by Employer as a termination for Due
Cause.
 
 
12

--------------------------------------------------------------------------------

 